             Case 2:16-cr-00094-wks Document 563 Filed 06/26/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF VERMONT


UNITED STATES OF AMERICA                         :
                                                 :
                  v.                             :               No. 2:16-CR-94
                                                 :
BRIAN FOLKS                                      :


      DEFENDANT’S SUPPLEMENTAL SUBMISSION REGARDING RESTITUTION
           FOLLOWING THE HEARING ON OBJECTIONS TO THE PSR

           Defendant Brian Folks, through counsel, submits this supplemental memorandum on the

issue of restitution. At issue is the proper amount of restitution to be paid by Mr. Folks to his four

alleged victims of sex trafficking. The government has asked for restitution against Mr. Folks in

the amount of $142,700 under an ill-gotten gains theory. DR 550, at p. 22-26.1 The government

arrives at this total using the same mathematical formula for each named woman. The government,

however, uses a methodology that is unreliable and results in an unreasonable estimate.

      I.      The intent of the TVPA is to recoup the victim’s losses.

           Title 18 U.S.C. §1593 provides the following:

                  (a)     Notwithstanding section 3663 or 3663A, and in addition to any
                          other civil or criminal penalties authorized by law, the court shall
                          order restitution for any offense under this chapter.

                  (b)(1) The order of restitution under this section shall direct the defendant
                         to pay the victim (through the appropriate court mechanism) the
                         full amount of the victim's losses, as determined by the court under
                         paragraph (3) of this subsection.

                  (2)     An order of restitution under this section shall be issued and
                          enforced in accordance with section 3664 in the same manner as an
                          order under section 3663A.




1
    “DR” refers to the docket report in this case.
           Case 2:16-cr-00094-wks Document 563 Filed 06/26/20 Page 2 of 8




               (3)    As used in this subsection, the term “full amount of the victim's
                      losses” has the same meaning as provided in section
                      2259(c)(2) and shall in addition include the greater of the gross
                      income or value to the defendant of the victim's services or labor
                      or the value of the victim's labor as guaranteed under the minimum
                      wage and overtime guarantees of the Fair Labor Standards Act (29
                      U.S.C. 201 et seq.).2

18 U.S.C. § 1593. The statute further defines losses to include those provided in §

2259(c)(2) (which are not at issue here) and “the greater of the gross income or value to

the defendant of the victim’s services or labor or the value of the victim’s labor as

guaranteed under the minimum wage and overtime guarantees of the Fair Labor Standards

Act (29 U.S.C. 201 et. seq.)—” sometimes referred to as the “ill-gotten gains clause.” 18

U.S.C. § 1593(b)(3). Under the ill-gotten gains clause, a victim is made whole by valuing

the victim’s service or income provided to a defendant.3

       Any order of restitution under this provision is to be enforced in accordance with

procedures set out in 18 U.S.C. § 3664, in the same manner as an order under 18 U.S.C. §

3663A—the Mandatory Victims Restitution Act (the “MVRA”). As such, “[a]ny dispute

as to the proper amount or type of restitution shall be resolved by the court by the

preponderance of the evidence. The burden of demonstrating the amount of loss sustained

by a victim as a result of the offense shall be on the attorney for the Government.” Id. §

3664(e).




2
 The undersigned quotes the current version of the statute enacted on December 7, 2018.
3
 “[T]he express terms of 18 U.S.C. § 1593 require that the victims in this case, i.e., persons who
engaged in commercial sex acts within the meaning of 18 U.S.C. §1591, receive restitution,
notwithstanding that their earnings came from illegal conduct.” United States v. Mammedov,
304 Fed. App’x 922, 927 (2d Cir. 2008).



                                                2
           Case 2:16-cr-00094-wks Document 563 Filed 06/26/20 Page 3 of 8




         Finally, 18 U.S.C. § 3664(f)(3)(B) provides that a restitution order “may direct the

defendant to make nominal periodic payments if the court finds from facts on the record

that the economic circumstances of the defendant do not allow the payment of any amount

of a restitution order, and do not allow for the payment of the full amount of a restitution

order in the foreseeable future under any reasonable schedule of payments.”

   II.      The government’s method of determining loss violates the TVPA by giving the
            victims a windfall.

         Under the ill-gotten gains clause, a victim is made whole by valuing the service or income

provided to a defendant. 18 U.S.C. § 1593(b)(3). In arriving at its restitution amount based on ill-

gotten gains, the government uses the same mathematical formula for each woman.                 The

government first determined what it considered to be the number of days each woman worked with

Mr. Folks. It then multiplied that number by an average number of clients it believes the women

saw in a day. Then it multiplied that number by an hourly rate it picked from a range of rates

charged by some of the women to reach its restitution amount (i.e. (number of days) X (average

number of clients) X (average hourly rate) = government’s restitution amount)).

         What the government ignores, however, is that restitution is designed to make victims

whole again by reimbursing them for losses related to the crime of conviction—it is not intended

to give the victims a windfall. See 18 U.S.C. §1593(b)(1); see also United States v. Maynard, 743

F.3d 374 (2d Cir. 2014) (in a bank robbery case, vacating a restitution order under the MVRA

because the district court awarded the victim bank the salaries of both the employees that took

leave in the wake of the robbery and those that replaced them because “the bank would have paid

the regular staff in any event [ ] [t]hus, the bank would enjoy a windfall if it recovered

compensation for the full amount of the regular staff and replacement staff wages.”). The




                                                  3
           Case 2:16-cr-00094-wks Document 563 Filed 06/26/20 Page 4 of 8




government’s formula does not account for value returned to the women in the form of controlled

substances, food, lodging, and other basic living expenses.

          According to the government’s evidence, each woman entered into a 50/50 relationship

with Mr. Folks for their prostitution revenue; i.e., they split the revenue evenly with Mr. Folks.

Having earned their 50% take, the women often would spend their money on controlled substances

sold by Mr. Folks. Thus, if a woman earned $100 while prostituting, she would pay $50 to Mr.

Folks and she would keep $50. She might have then spent that $50 on drugs, but that does not

change the fact that she earned the money, had ownership over it, and chose to spend it in a way

she personally saw fit. The drugs unquestionably had value to the victims equal to at least the

money they spent on them—and probably more. As such, the government’s formula for restitution

results in a windfall rather than simply making the victim whole. For $100 worth of work, the

government proposes that the Court reimburse the women for $100 despite the fact they already

were paid $50 for that same work. As such, the restitution amount creates a windfall rather than

simply compensating for a loss. In addition, the government does not account for the food and

living expenses that Mr. Folks covered. Finally, as set forth below, the government’s base numbers

are unreliable.

   III.      The factual assumptions used by the government in arriving at loss amounts for
             certain victims are not supported by the record.

          A. Katelynn C.

          The government offers that Katelynn C. worked with Mr. Folks for 60 days and charged

$100, $150, or $250 depending on the duration of the work. The government points to no evidence

at trial or undisputed statements in the Presentence Report to support its claim that $200 represents

an average rate per client. Indeed, the mid-point between $100 and $250 is $175 and if one

assumes that the three rates were employed equally, the average rate would be $166.66. Thus, the



                                                 4
            Case 2:16-cr-00094-wks Document 563 Filed 06/26/20 Page 5 of 8




government’s conservative “average” exceeds the actual average earned by Katelynn C. according

to her own testimony. As the government notes, “[t]he amount of restitution can be determined

on the basis of evidence heard during trial, undisputed statements in the Presentence Investigation

Report, or evidence presented at the sentencing hearing.” DR 550 at p. 21 (quoting United States

v. Robert, 464 Fed. App’x 796, 8802 (11th Cir. 2012)). Absent evidence, the government has not

met its burden in providing an accurate framework upon which the court can estimate her actual

losses.

          B. Ayla L.

          The government estimates Ayla L. worked 130 days. But it does not explain how it arrives

at its 130 number. Nor does it point to any evidence in the record or statements in the Presentence

Report, (“PSR”) to support the rate Ayla charged per client. Instead, it appears to rely on Ayla L’s

grand jury testimony in which she was not subject to cross-examination to fill its evidentiary gap.

DR 550 at p. 23. Absent evidence in the record that was subject to adversarial testing, the

government has not met its burden.

          C. Danielle M.

          The government begins its analysis by presuming that Danielle charged $200 per client and

worked a seven day week. Like Ayla L, however, it points to no evidence from Danielle’s

testimony at trial or in the PSR about either her rates or the actual number of days she worked. At

most, Danielle was present for one week in June 2015 and she left Mr. Folks within that same

week. Tr., Trial Day 6, Vol. II at 135-36.       Because the government’s numbers are based on




                                                  5
            Case 2:16-cr-00094-wks Document 563 Filed 06/26/20 Page 6 of 8




supposition, rather than on evidence received at trial or undisputed statements in the PSR, the

government has not met its burden.4

          D. Keisha W.

          As noted in the defense objections, Keisha testified that in 2015, she was using heroin and

prostituting on her own. Tr., Trial Day 5, at 197-98. Notably, Keisha testified that although they

had agreed to split the revenue 50-50, she could not remember whether she ever gave Mr. Folks

any money. Id. at 207. Her recollection was that she prostituted for a couple of weeks and then

left. Id. at 142-44, 206-07. She also clarified that she never really worked as a prostitute after her

move to Lori C.’s house and she would post her own Backpage ads. Id. at 144-46, 207, 211-12,

184-88.

          In its pleading, the government does not point to any testimony from Keisha (or anyone

else) about what Keisha’s rates were, how many clients she saw, or how many days she worked

with Mr. Folks. This uncertainty coupled with her statement that she could not remember whether

she ever gave Mr. Folks any money and never really worked as a prostitute after her move to Lori

C’s house, demonstrate that the government has not met its burden in providing reliable estimates

to the Court.

    IV.      Mr. Folks is indigent, faces a long period of incarceration, and should only be
             ordered to make nominal periodic payments if this Court orders restitution.

          As noted above, 18 U.S.C. § 3664(f)(3)(B) provides that a restitution order “may direct the

defendant to make nominal periodic payments if the court finds from facts on the record that the

economic circumstances of the defendant do not allow the payment of any amount of a restitution




4
 The government also submits that Danielle is entitled to $300 spent on gasoline per section
2259(c)(2). Again, however, it does not cite to the PSR or any record evidence to support the
claimed amount and, thus, fails to meet its burden.

                                                   6
          Case 2:16-cr-00094-wks Document 563 Filed 06/26/20 Page 7 of 8




order, and do not allow for the payment of the full amount of a restitution order in the foreseeable

future under any reasonable schedule of payments.” 18 U.S.C. § 3664(f)(3)(B). In Mammedov,

the Second Circuit found that the district court abused its discretion and committed plain error in

ordering a defendant, who was convicted of sex trafficking, to pay $325,000 in restitution to three

victims by requiring immediate payment despite the court’s related finding that the defendant

lacked the ability to pay. Mammedov, 304 Fed. App’x at 927-28.

        As part of the presentence investigation, Mr. Folks submitted a financial affidavit outlining

his assets, liabilities, monthly income, and monthly expenditures. PSR at ¶¶ 196-97. Based on its

review of his financials, and noting that Mr. Folks has appointed counsel, the PSR recommended

that no fine be imposed because Mr. Folks lacked the present or future ability to pay one. Id. at ¶

198. The PSR’s conclusion that Mr. Folks is indigent is not disputed by the government. Although

restitution may be imposed without regard to the defendant’s ability to pay, the Court must take

into account Mr. Folks’ indigence when it establishes a payment schedule. His economic

circumstances suggest that he should only be directed to make nominal periodic payments toward

any restitution ordered by the Court.

   V.      Conclusion.

        For all of the foregoing reasons, the government has not met its burden in establishing a

reasonably accurate restitution amount.




                                                 7
         Case 2:16-cr-00094-wks Document 563 Filed 06/26/20 Page 8 of 8




Dated at Burlington and Brandon, Vermont this 26th day of June, 2020.


  By: __/s/ Mark Kaplan_________                   By: __/s/ Natasha Sen________
      Mark A. Kaplan, Esq.                             Natasha Sen
      KAPLAN & KAPLAN                                  Attorney
      95 St. Paul Street, Suite 405                    P.O. Box 193
      Burlington, Vermont 05402                        Brandon, Vermont 05733
      (802) 651-0013                                   (802) 825-6385
      Counsel for Brian Folks                          Counsel for Brian Folks


  By: __/s/ Michelle Anderson Barth___
       Law Office of Michelle Anderson Barth
       P.O. Box 4240
       Burlington, Vermont 05406
       Supplemental Counsel for Brian Folks




                                               8
